DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicants' arguments, filed February 5, 2021, have been fully considered but they are not deemed to be fully persuasive.  The following rejections and/or objections constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112 – New Matter

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 31 and 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably new matter rejection.
New claims 31 and 32 require a particular ratio of the stiffness of the matrix containing embedded rupturable microcapsules and the stiffness of the microcapsules themselves. The only location in which such ratios are disclosed is at ¶ [0081] of the PGPub of the instant application that relates to microcapsules designed to release polymerization initiators in autonomic self-healing materials and that a ratio of Eshell = 3Ematrix results in cracks being deflected and a ratio of Eshell = 1/3Ematrix results in cracks being directed to the microcapsules to cause rupture. This are exact values that are not broadened by the word “about equal” as in the instant claims. There is no indication elsewhere in the specification that cracks in the material are designed to rupture of not rupture the microcapsules. ¶ [0093] indicates that Eshell << Ehydrogel with the Ehydrogel being = 300 – 500 kPa at 8 weeks can be used to guide crack propagation through the microcapsules, but this examples does not provide sufficient support for the preparation of materials with embedded rupturable microcapsules that are Eshell ≈ 3Ematrix or Eshell ≈ 1/3Ematrix as required by claims 31 and 32 respectively.
If Applicant is in disagreement with the Examiner regarding support for the amended claims, Applicant is respectfully requested to point to page and line number wherein support may be found for the instant invention and/or explain how the disclosure is sufficient to support the full genus of materials being claimed that are not required to be autonomous self-healing materials.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 29, 33 and 34 were rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. (US 2011/0125080) in view of Silberg (US 2012/0123321). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed October 5, 2020 and those set forth herein.

These arguments are unpersuasive. All claim limitations must be considered but the failure of the applied prior art to explicitly disclose the claimed invention using the same language does not patentably distinguish the instant claims as the applied prior art renders obvious all of the required steps required. The claims under examination are drawn to a method of creating microcapsules with active steps of identifying a plurality of different rupture profiles; creating a plurality of groups of microcapsules with different rupture profiles and then combining those different populations. The method of using such particles was not elected and are withdrawn from consideration and even those claims do not appear to require a rupture step by any particular mechanism such as joint motion. As discussed in greater detail in the previous Office Action, there is no administration step or step requiring the application of a particular force (e.g., ultrasound or joint motion) to actually rupture the particles in the claims currently under examination. The rupture profile is defined by the expected mechanical load In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Applicants have provided no reasoning as to how particles with the same structure are resistant rupture by ultrasound but do rupture upon exposure to mechanical forces and/or that the forces applied to the particles by different means are patentably distinct. Thus it is not required to change the principle of operation of the particles to arrive at the claimed invention that results in the preparation of a plurality of particles that rupture in response to different external forces that are loaded with a therapeutic agent.
As to new claim 29, Shi et al. discloses doxycyline (¶ [0045]) and growth factors (¶ [0042]) as possible therapeutic agents. It is within the skill of the person of ordinary skill in the art to select the appropriate therapeutic agent for delivery using the system of Shi from among those that are disclosed by the prior art depending on the intended application and the necessary therapeutic activity.
As to new claims 33 and 34, the rupture profile is defined by the force necessary to rupture the particles and claims 33 and 34 recite activities that can generate such forces. Claims 33 and 34 encompass any particles capable of being ruptured by any of the expected loads in any joint of any subject either walking or squatting. The force exerted by the motion of a joint .

Claims 3, 5, 27 and 28 were rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. and Silberg further in view of Lee et al. (US 2012/0328529). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed October 5, 2020 and those set forth herein.
Applicants traverse this rejection on the grounds that Lee does not cure the deficiencies of Shi and Silberg.
As discussed in greater detail above, Shi and Silberg are not deficient as alleged by Applicants so Lee et al. need not cure the alleged deficiencies.
As to new claim 27 and 28, Shi et al. discloses that ultrasound contrast agent particles can be up to 40 microns in size (¶ [0028]). Very small particles, such as about 1 micron are not very echogenic and to pass through the capillaries of most tissues while also being echogenic, particles 3 – 4 microns in size are considered optimal (¶ [0027]). Lee et al. discloses that the encapsulated particles can have a radius in the range of 0.1 – 100 µm (0.2 – 200 µm in diameter) with a preferred range of 0.5 – 5 µm (1 – 10 µm in diameter; ¶ [0043]). Overlapping ranges are prima facie obvious (see MPEP 2144.05) and the person of ordinary skill in the art would routinely optimize the rupture profile of the particles that are determined by factors such as the overall size and shell thickness of the particles and the delivery location. Larger particles can be .

Claims 4, 6, 31 and 32 were rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. and Silberg further in view of Epstein-Barash et al. (Biomaterials, 2010). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed October 5, 2020 and those set forth herein.
Applicants traverse this rejection on the grounds that Epstein-Barash et al. does not cure the deficiencies of Shi and Silberg.
As discussed in greater detail above, Shi and Silberg are not deficient as alleged by Applicants so Epstein-Barash et al. need not cure the alleged deficiencies.
As to new claims 31 and 32, these claims relate to the stiffness of the hydrogel matrix and that of the shell of the particles themselves. The rupture profile is determined in part by the shell stiffness and the prepared composition would contain particles with different rupture profiles, that can be provided by particles with different shell stiffnesses. Epstein-Barash et al. discloses persistence of the hydrogel at the injection location with drug containing structures whose release is triggered by an external stimuli (ultrasound) which requires the hydrogel to not be destroyed by the force used to trigger release as otherwise the drug containing structures would not remain localized at the injection site. The determination of the appropriate physical properties such as the stiffness of the particles and the encapsulating hydrogels such as the stiffness of the particles would have been obvious to the person of ordinary skill in the art and there is no evidence of record as to the criticality of the claim ratio of stiffnesses.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. (US 2011/0125080) in view of Silberg (US 2012/0123321) further in view of Larsen (US 2013/0029030).
See p 9 – 12 of the Office Action and above for the complete discussion of the teachings of Shi et al. and Silberg.
While the inclusion of growth factors such as insulin growth factors 1 and 2, and epidermal growth factor (¶ [0044]) is disclosed by Shi et al., TGF-β is not specifically disclosed.
Larsen discloses matrix material that can be used to promote would healing (whole document, e.g., abstract). Among the active wound healing compounds that can be used are epidermal growth factor, fibroblast growth factor, platelet derived growth factor, transforming growth factor alpha, transforming growth factor beta, and insulin-like growth factor 1 (¶ [0553]). 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate TGF-β as the therapeutic agent into particles disclosed by Shi et al. and Silberg.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Shi et al discloses that various growth factors can be delivered using the particles and Larsen discloses that among the growth factors useful for promoting wound healing is TFG- β. The selection of the therapeutic agent(s) for a particular composition from those that are disclosed in the prior is well within the skill of the person of ordinary skill in the art depending on the particular indication to be treated and the agent(s) that are best suited for that application.

Claims 1 - 3, 27 – 29, 33 and 34 were rejected under 35 U.S.C. 103 as being unpatentable over Trudel et al. (US 2010/0268191) in view of Hoffmann et al. (US 2011/0160698) and Shi et al. (US 2011/0125080). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed October 5, 2020 and those set forth herein.
Applicants traverse this rejection on the grounds that Trudel does not disclose determining the expected mechanical load from the motion of a joint and formulating microcapsules that would release when subjected to the expected load. The release in Trudel is effected by applying an external pressure and not by the subject’s joint motion. This deficiency is not cured by Hoffmann as the teaching of certain agents being disposed within the balloon catheter. Shu is limited to using ultrasound rupture of the particles and to modify Shi to arrive at Applicant’s approach would represent a wholesale change in the way Shi operates and the MPEP forbids such fundamental changes.
These arguments are unpersuasive. As discussed previously and above, rupture using motion of the joint is not required by the instant claims. The possible forces generated by such actions define the rupture profile of the prepared microcapsules encompassed by the claims. The arguments and evidence of record have not established that the forces generated by the motion of a joint or by inflation of balloon as in Trudel are patentably distinct. Given the similarity in the structures of the particles rendered obvious by the applied prior art and the wide range of forces that can be generated in different joints of different subjects under different conditions, the evidence of record does not patentably distinguish population of particles that can be rupture by different forces applied by the method of Trudel and those that could arise from joint motion.

As to new claim 29, Shi et al. discloses the inclusion of doxycycline and the drug in Trudel et al. encompasses any and all biologically active material usable for diagnosis or therapeutic treatment in the mammalian body (¶ [0017]). Hoffman discloses that antibiotics can be provided (¶ [0043]). The selection of the therapeutic agent(s) for a particular composition from those that are disclosed in the prior is well within the skill of the person of ordinary skill in the art depending on the particular indication to be treated and the agent(s) that are best suited for that application.
As to new claims 33 and 34, the rupture profile is defined by the force necessary to rupture the particles and claims 33 and 34 recite activities that can generate such forces. Claims 33 and 34 encompass any particles capable of being ruptured by any of the expected loads in any joint of any subject either walking or squatting. The force exerted by the motion of a joint when walking of squatting depends on numerous factors including the particular joint (e.g., the shoulder or the knee); the subject (e.g., a young child and morbidly obese adult subject) and for walking, additional factors including the surface being walked on and shoe wear of the subject. The evidence of record has not established that the particles rendered obvious by the combination of the applied prior art will not rupture when exposed to a force level encompassed by the claims and thus are not patentably distinguished over the prior art.

Claim 5 was rejected under 35 U.S.C. 103 as being unpatentable over Trudel et al., Hoffman et al. and Shi et al. further in view of Lee et al. (US 2012/0328529). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed October 5, 2020 and those set forth herein.
Applicants traverse this rejection on the grounds that Lee does not cure the deficiencies of Trudel et al., Hoffman and Shi et al.
As discussed in greater detail above, Trudel et al., Hoffman and Shi et al are not deficient as alleged by Applicants so Lee et al. need not cure the alleged deficiencies.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Trudel et al. (US 2010/0268191) in view of Hoffmann et al. (US 2011/0160698) and Shi et al. (US 2011/0125080) further in view of Larsen (US 2013/0029030).
Please see the Office Action mailed October 5, 2020 and above for the complete discussion of the teachings of Trudel et al., Hoffman and Shi et al.
While the inclusion of growth factors such as insulin growth factors 1 and 2, and epidermal growth factor (¶ [0044]) is disclosed by Shi et al. TGF-β is not specifically disclosed.
Larsen is discussed above. 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate TGF- β as the therapeutic agent into particles disclosed by Trudel et al., Hoffman and Shi et al. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Shi et al discloses that various growth factors can be delivered using .

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532.  The examiner can normally be reached on M - F 8 am - 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nissa M Westerberg/Primary Examiner, Art Unit 1618